Citation Nr: 1033100	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for thrombophlebitis of the right 
leg. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.

The application to reopen the claim of service connection for 
thrombophlebitis of the right leg is REMANDED to the RO via the 
Appeals Management Center  in Washington, D.C.


REMAND 

In a rating decision in April 1973, the RO denied the Veteran's 
initial claim of service connection for thrombophlebitis of the 
right leg.  In a rating decision in September 2003, the RO denied 
the Veteran's application to reopen the claim of service 
connection.  In both instances, after the Veteran was notified of 
the adverse determinations and of his right to appeal, he did not 
appeal the RO's rating decisions, and the rating decisions became 
final based on the evidence of record by operation of law.  38 
C.F.R. § 3.104.  

In November 2007, the Veteran filed the current claim to reopen.  
In a rating decision in September 2008, the RO reopened the claim 
and then denied the claim of service connection on the merits.  
The Veteran then appealed the RO's rating decision. 


A claim of service connection for a disability that has been 
previously denied (referred to as finality) may not be considered 
on the merits unless new and material evidence has been 
presented.  Whether or not finality applies is a jurisdiction 
question for the Board and the Board is not bound by the RO's 
determination.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial). 

In support of his claim, the Veteran identified additional 
military and private medical records and records of the Social 
Security Administration.  The RO has determined that the 
identified records of Ireland Army Hospital for treatment in 1969 
are unavailable and so notified the Veteran by letter in February 
2009.  

Under the duty to assist, VA will make reasonable efforts to 
obtain records necessary to substantiate a claim, and the duty to 
assist extends to an individual  attempting to reopen a finally 
decided claim.  38 C.F.R. § 3.159(c).

As the RO has not determined that the remaining identified 
records are unavailable, further development is needed under the 
duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper federal 
custodian the in-patient records from March 
1971 from the Valley Forge General 
Hospital, Phoenixville, Pennsylvania.  [The 
hospital was closed in 1975.]  If the 
records do not exist or further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Request from the proper federal 
custodian the in-patient records from 
December 1971 and January 1972 from the 
hospital at Fort Indiantown Gap Military 
Reservation, Lebanon County, Pennsylvania.  

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

3.  Request the records from the Social 
Security Administration.  If the records do 
not exist or further efforts to obtain the 
records would be futile, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).

4.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records, pertaining to a right "flexor 
muscle hernia" repair in March 1989, 
resulting in a right leg mass.  [The mass 
was excised at the University of Kentucky 
Hospital in April 1989 and the records are 
already in the Veteran's file].

5.  After completion of the above, 
adjudicate the claim.  If the decision 
remains adverse, then provide the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
















 Department of Veterans Affairs


